Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF KANSAS

 THE UNITED STATES OF AMERICA,            )
                                          )
                      Plaintiff,          )   District Court
 v.                                       )   Case Nos.
                                          )   18-10099-01
 BRADLEY A. PISTOTNIK and DAVID           )   18-10099-02
 DORSETT,                                 )
                                          )
                      Defendants.         )


               TRANSCRIPT OF EXCERPT OF PROCEEDINGS

     On the 4th day of October, 2019, came on to be heard
proceedings in the above-entitled and numbered cause before the
HONORABLE ERIC F. MELGREN, Judge of the United States District
Court for the District of Kansas, sitting in Wichita,
commencing at 9:36 A.M. Proceedings recorded by machine
shorthand. Transcript produced by computer-aided
transcription.


APPEARANCES:

The plaintiff appeared by and through:
          Mr. Jason W. Hart
          United States Attorney's Office
          301 North Main Street
          Suite 1200
          Wichita, Kansas 67202-4812

The defendant appeared by and through:
          Mr. Mark T. Schoenhofer
          Schoenhofer Law Office
          1631 East First Street North
          Wichita, Kansas 67214

The defendant Pistotnik appeared in person and by and through:
          Mr. Kepler B. Funk
          Mr. Alan S. Diamond
          Funk, Szachacz & Diamond, LLC
          3962 West Eau Gallie Blvd.
          Suite B
          Melbourne, Florida 32934




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 2 of 9



The defendant Dorsett appeared by and through:
          Mr. Edward L. Robinson
          Robinson Law Firm, LLC
          200 North Broadway
          Fifth Floor
          Wichita, Kansas 67202

The Movant Xcentric Ventures LLC and Chandler Automated
Systems:
          Mr. Shazzie Naseem
          Berkowitz Oliver LLP
          2600 Grand Boulevard
          Suite 1200
          Kansas City, Missouri 64108

           Ms. Angela Campbell
           Dickey & Campbell Law Firm, P.L.C.
           301 East Walnut
           Suite 1
           Des Moines, Iowa 50309




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
             Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 3 of 9
                        10-4-19           USA v. PISTOTNIK, et al.                     No. 18-10099                 3


09:44:14    1                T H E C O U R T:     L e t ' s t a l k a b o u t t h e B a r r a c u d a m a t t e r.

09:44:18    2                M r . N a s e e m, d e f e n d a n t s a r e p u r p o r t i n g t o i n s t r u c t

09:44:22    3 y o u i n c o m p u t e r a p p l i c a t i o n s.        What's your response to

09:44:26    4 their allegations that you're opening with the wrong

09:44:28    5 p r o g r a m?

09:44:29    6                M R . N A S E E M:       Y o u r H o n o r, t h e W i n R A R p r o g r a m t h a t

09:44:29    7 we --

09:44:29    8                T H E R E P O R T E R:      I ' m s o r r y, t h e w h a t ?

09:44:35    9                M R . N A S E E M:       I ' m s o r r y, i t ' s t h e W - I - N a n d t h e n

09:44:37   10 c a p i t a l R - A - R .     It's a type of application very commonly

09:44:42   11 u s e d t o o p e n f i l e s, a n d i t w o u l d b e u s e d i n t h i s c a s e t o

09:44:47   12 o p e n a f i l e o f t h i s p a r t i c u l a r t y p e .          It's been used by

09:44:52   13 t h e c o m p a n y t o o p e n f i l e s i n t h e p a s t a n d i t ' s c e r t a i n l y

09:44:54   14 t h e o n e t h e y h a v e a v a i l a b l e t o t h e m , a n d t h a t i s w h y t h e y

09:44:57   15 u s e t h a t p r o g r a m t o t r y t o o p e n t h i s t y p e o f f i l e.               But

09:45:00   16 w h a t t h e y f o u n d w a s i t w a s c o r r u p t a n d c o u l d n o t b e

09:45:03   17 o p e n e d.      It --

09:45:04   18                T H E C O U R T:     W e l l , M r . P i s t o t n i k' s p a r t i e s i n d i c a t e

09:45:07   19 t h a t t h e y t h i n k i f y o u t r i e d o p e n i n g w i t h a d i f f e r e n t

09:45:10   20 a p p l i c a t i o n, t h a t y o u w o u l d h a v e m o r e s u c c e s s.         Have you

09:45:12   21 d o n e t h a t ?

09:45:13   22                M R . N A S E E M:       We did not use -- go out -- this is

09:45:15   23 t h e p r o g r a m t h a t t h e c o m p a n y u s e s f o r o p e n i n g t h a t t y p e

09:45:18   24 o f f i l e .       We did not go out and try to use different

09:45:21   25 p r o g r a m s t o f i g u r e o u t w h e t h e r o r n o t i t c o u l d b e o p e n e d.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
             Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 4 of 9
                        10-4-19        USA v. PISTOTNIK, et al.                       No. 18-10099               4


09:45:26    1 But the program that we normally use to open this --

09:45:28    2               T H E C O U R T:      Why did you not use the program that

09:45:31    3 the defense suggested the file was actually created in?

09:45:31    4               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d

09:45:35    5 b e t w e e n M r . N a s e e m a n d M s . C a m p b e l l. )

09:45:35    6               M R . N A S E E M:       Oh, we did.         O k a y.    Our internal --

09:45:39    7 J u s t i n C r o s s m a n, w h o ' s o n e o f t h e f o l k s t h a t a r e - -

09:45:39    8               T H E C O U R T:      R i g h t.

09:45:43    9               M R . N A S E E M:       -- at issue here, did actually try to

09:45:44   10 o p e n t h e c o m p u t e r p r o g r a m w i t h - - o r t h e f i l e w i t h

09:45:47   11 d i f f e r e n t p r o g r a m s a n d c o u l d n o t g e t i t t o o p e n w i t h

09:45:50   12 t h o s e e i t h e r.

09:45:51   13               T H E C O U R T:      A n d w h e n y o u s a y " d i f f e r e n t p r o g r a m s, "

09:45:52   14 d o e s t h a t i n c l u d e t h e f i l e s u g g e s t e d b y d e f e n s e?

09:45:55   15               M R . N A S E E M:       I don't know if it did or not.

09:45:57   16               M S . C A M P B E L L:      I don't know.

09:45:57   17               T H E C O U R T:      S o , a g a i n, m y q u e s t i o n i s w h y d i d

09:45:59   18 y o u - - i f d e f e n s e s a i d c l e a r l y t h i s f i l e c o u l d b e o p e n e d

09:46:02   19 w i t h X Y Z p r o g r a m, w h y h a v e y o u n o t t r i e d t o o p e n i t w i t h

09:46:07   20 X Y Z p r o g r a m?

09:46:09   21               M R . N A S E E M:       W e l l , w e d i d n ' t d o i t , Y o u r H o n o r.     I

09:46:11   22 d o n ' t - -

09:46:11   23               MR. HART:            Do you know if you did that or not?

09:46:13   24               M R . N A S E E M:       Did we try to open it with a

09:46:14   25 d i f f e r e n t p r o g r a m?       Oh, I don't know if we tried it with


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
             Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 5 of 9
                         10-4-19        USA v. PISTOTNIK, et al.                     No. 18-10099                5


09:46:17    1 t h e p r o g r a m t h a t t h e y h a v e s u g g e s t e d.

09:46:18    2               T H E C O U R T:     T h a t ' s m y q u e s t i o n.

09:46:20    3               M R . N A S E E M:    I do not know.              But I --

09:46:22    4               T H E C O U R T:     W h a t h a v e y o u - - I ' m s o r r y.         G o a h e a d.

09:46:24    5               M R . N A S E E M:    B u t t h e r e' s a t w o f o l d i s s u e w i t h

09:46:26    6 r e s p e c t t o t h a t p a r t i c u l a r f i l e.

09:46:28    7               If that program that they suggested does actually

09:46:31    8 open it, then what you have in Barracuda is a system that

09:46:36    9 c a p t u r e s a l l o f t h e e m a i l s t h a t c o m e t h r o u g h t h e s e r v e r,

09:46:41   10 a n d s o e s s e n t i a l l y w e w o u l d h a v e t o d o t h e n a p r i v i l e g e

09:46:45   11 r e v i e w a n d / o r f i l t e r i n g p r o c e s s.

09:46:48   12               T H E C O U R T:     Y o u f o r f e i t e d t h a t a r g u m e n t,

09:46:49   13 M r . N a s e e m, b y n o t t r y i n g t o o p e n t h e m i n t h e f i l e t h a t

09:46:51   14 t h e y ' v e s u g g e s t e d.    That was a argument that you could

09:46:55   15 h a v e m a d e , b u t b y y o u r r e f u s a l t o c o n s i d e r o p e n i n g i t i n

09:46:58   16 t h e f o r m a t t h e d e f e n s e h a s s u g g e s t e d, I ' m c o n s i d e r i n g

09:47:00   17 t h a t y o u f o r f e i t e d t h a t a r g u m e n t.

09:47:02   18               What is the status with respect to this data?

09:47:05   19 H a v e y o u p r o v i d e d i t i n a n u n o p e n e d s y s t e m, t o a l l o w

09:47:09   20 d e f e n d a n t s t o t r y t o o p e n i t , o r h a v e y o u p r o v i d e d i t i n

09:47:12   21 n a t i v e f o r m a t s o t h a t t h e y c a n t r y t o a c c e s s i t ?

09:47:14   22               M R . N A S E E M:    W e h a v e n o t p r o v i d e d t h a t d a t a, Y o u r

09:47:16   23 H o n o r, b e c a u s e w e c o u l d n o t o p e n i t a n d w e d e e m e d i t a

09:47:19   24 c o r r u p t f i l e a n d n o t p r o d u c i b l e, n o t r e l e v a n t, b e c a u s e i t

09:47:22   25 c o u l d n o t b e o p e n e d.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
             Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 6 of 9
                        10-4-19        USA v. PISTOTNIK, et al.                      No. 18-10099               6


09:47:23    1               T H E C O U R T:       The defendants want that provided to

09:47:25    2 them in either native format or in its current format so

09:47:30    3 that you can try the system that, for unexplained

09:47:33    4 r e a s o n s, X c e n t r i c h a s r e f u s e d t o d o ?

09:47:35    5               M R . D I A M O N D:      Y e s , Y o u r H o n o r, i n n a t i v e f o r m a t.

09:47:37    6 W e j u s t w a n t t h e d a t a f i l e i t s e l f.          We'll try our best to

09:47:41    7 get it open.

09:47:42    8               M R . N A S E E M:      Y o u r H o n o r, I g u e s s I ' m c o n f u s e d a s

09:47:45    9 to why all privilege would be waived as to --

09:47:47   10               T H E C O U R T:       B e c a u s e, M r . N a s e e m, y o u w e r e

09:47:49   11 i n s t r u c t e d b y d e f e n d a n t s t h a t t h e y - - t h e i r I T p e o p l e

09:47:54   12 i n d i c a t e d t h a t t h a t f i l e c o u l d b e o p e n e d i n t h i s - - w i t h

09:47:57   13 t h i s a p p l i c a t i o n a n d y o u d e c l i n e d t o t r y t h a t .          And given

09:48:01   14 t h e a d v a n c e o f t h e t r i a l d a t e, a n y a r g u m e n t s y o u m a y h a v e

09:48:05   15 h a d w i t h r e g a r d t o t h a t - - t h i s w h o l e p r o c e s s h a s b e e n - -

09:48:10   16 d i s c o v e r y h a s b e e n e k e d o u t o n e d a t a b y t e a t a t i m e w h i l e

09:48:14   17 t h e c a l e n d a r c o n t i n u e s t o t i c k , a n d I ' m - -

09:48:18   18               M R . N A S E E M:      Well, Your Honor --

09:48:19   19               T H E C O U R T:       -- not happy with that.                 And so

09:48:21   20 b e c a u s e i t ' s a l l b e e n d e l a y t a c t i c s, w h a t m y o l d p a r t n e r s

09:48:25   21 u s e d t o c a l l t h e d i l a t o r y t a c t i c s t e a m h a r d a t w o r k,

09:48:29   22 w e ' r e p a s t t h a t p o i n t.         So because of your refusal to

09:48:32   23 t a k e d e f e n d a n t s' s u g g e s t i o n t h a t t h i s s h o u l d b e a b l e t o

09:48:35   24 b e o p e n e d w i t h t h i s f i l e a n d y o u ' v e n o t t r i e d t h a t ,

09:48:37   25 y o u ' v e w a i v e d a n y d e f e n s e s y o u w o u l d o t h e r w i s e h a v e,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
             Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 7 of 9
                         10-4-19        USA v. PISTOTNIK, et al.                    No. 18-10099              7


09:48:39    1 w h i c h i s j u s t a t t h i s p o i n t, i n m y v i e w, a f u r t h e r

09:48:42    2 d i l a t o r y t a c t i c.

09:48:43    3               I'm ordering you to produce that data in native

09:48:47    4 format or in the format that you have for them to try to

09:48:49    5 d o i t b y n o l a t e r t h a n c l o s e o f b u s i n e s s M o n d a y.

09:48:52    6               M R . N A S E E M:    So any privilege that we would have

09:48:54    7 with respect to any other matter --

09:48:56    8               T H E C O U R T:     What privileges do you think you have

09:48:57    9 with respect to that data?

09:48:59   10               M R . N A S E E M:    Well, the company does business with

09:49:02   11 o t h e r p e o p l e a c r o s s t h e c o u n t r y.      I mean, this is not the

09:49:04   12 o n l y c a s e w e h a v e t h a t - -

09:49:05   13               T H E C O U R T:     W e l l , t h a t' s n o t p r i v i l e g e.   T h a t' s

09:49:07   14 r e l e v a n c e.

09:49:08   15               M R . N A S E E M:    I'm saying with respect to any

09:49:11   16 c o m m u n i c a t i o n s t h a t t h e c o m p a n y w o u l d h a v e h a d t o o t h e r

09:49:12   17 l a w f i r m s t h a t t h e y w o u l d u s e .

09:49:14   18               T H E C O U R T:     Are you speculating or do you know, in

09:49:16   19 f a c t , t h a t s u c h i n f o r m a t i o n' s c o n t a i n e d i n t h a t d a t a ?

09:49:18   20               M R . N A S E E M:    I have not viewed the data, Your

09:49:20   21 H o n o r, s o I d o n o t k n o w b u t I - -

09:49:21   22               T H E C O U R T:     Close of business Monday that's to be

09:49:25   23 p r o d u c e d t o d e f e n d a n t s, a n d t h e y c a n t r y t o o p e n i t o n

09:49:28   24 a p p l i c a t i o n s t h a t t h e y h a v e .    T o t h e e x t e n t i t p r o d u c es

09:49:32   25 i r r e l e v a n t i n f o r m a t i o n, t h a t w i l l n o t b e i n t r o d u c e d a t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
             Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 8 of 9
                        10-4-19         USA v. PISTOTNIK, et al.                     No. 18-10099            8


09:49:34    1 t r i a l, o b v i o u s l y, u n d e r i r r e l e v a n t i n f o r m a t i o n.   To the

09:49:36    2 extent it produces information -- confidential

09:49:40    3 i n f o r m a t i o n b e y o n d a n y r e l e v a n c e t o t h i s c a s e , t h e y' r e

09:49:42    4 going to be subject to my protective order that they not

09:49:45    5 d i s c l o s e i t b e y o n d.      But other than that, your refusal to

09:49:48    6 address these issues in a timely manner has waived your

09:49:51    7 o b j e c t i o n.    T h a t ' s m y r u l i n g o n t h i s c a s e.

            8               ( E n d o f r e q u e s t e d e x c e r p t. )

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
Case 6:18-cr-10099-EFM Document 149 Filed 10/09/19 Page 9 of 9



                        C E R T I F I C A T E

           I, Johanna L. Wilkinson, United States Court Reporter

in and for the District of Kansas, do hereby certify:

           That the above and foregoing proceedings were taken

by me at said time and place in stenotype;

           That thereafter said proceedings were transcribed

under my direction and supervision by means of computer-aided

transcription, and that the above and foregoing constitutes a

full, true and correct transcript of said proceedings;

           That I am a disinterested person to the said

action.

           IN WITNESS WHEREOF, I hereto set my hand on this the

9th day of October, 2019.




                       s/ Johanna L. Wilkinson
                      Johanna L. Wilkinson, CSR, CRR, RMR
                      United States Court Reporter




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
